PER CURIAM.
The State seeks certiorari review of an order permitting the defendant to withdraw his demand for discovery, and denying the State’s motion to compel reciprocal discovery.
Upon the defendant’s proper confession of error, we grant the State’s Petition for Writ of Certiorari and quash the order on review. “Once a defendant makes a written demand for discovery, he is committed to the disclosure process and must reciprocate by making disclosures to the prosecution as required by the rule.” State v. Meggison, 556 So.2d 816, 816 (Fla. 5th DCA 1990).
Petition granted; order quashed.